No.   99-50681
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50681
                         Summary Calendar



ROBERT A. CHICK,

                                            Plaintiff-Appellant,

versus

W.K. BALDRIDGE; W.L. BAYS; HOWARD
L. SUBLETT; SHERRI ADELSTEIN,
District Clerk, 16th Judicial District,
Denton County, Texas; JIM WILLETT, SR.,
Warden,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-99-CV-173-SS
                       --------------------
                           May 10, 2000

Before POLITZ, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Former Texas state prisoner Robert A. Chick seeks leave to

appeal in forma pauperis (IFP) the district court’s dismissal

with prejudice of his 42 U.S.C. § 1983 claim based upon Heck v.

Humphrey, 512 U.S. 477 (1994).   Even were Chick able to show that

Heck requirements do not bar his claim, his appeal would lack

arguable merit because it would be time-barred.      See Henson-El v.

Rogers, 923 F.2d 51, 52 (5th Cir. 1991).     We find that Chick’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No.   99-50681
                                 -2-

contention that he only discovered in 1998 that fraud had been

committed in connection with his 1948 conviction to be without

arguable merit.   We also find Chick’s argument that the time bar

and Heck doctrine do not apply to him because he is proceeding

under 28 U.S.C. § 1655 and/or Fed. R. Civ. P. 60 to be without

arguable merit.

     Chick’s motion to supplement the record, to the extent that

it requests introduction of evidence outside the record is

DENIED.   Because Chick’s appeal lacks arguable merit, it is

frivolous.   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Chick’s motion to proceed IFP on appeal is therefore DENIED, and

his appeal is DISMISSED.

     MOTION TO PROCEED IFP DENIED; APPEAL DISMISSED; ALL OTHER

OUTSTANDING MOTIONS DENIED.